                Case 13-11952-KJC   Doc 1826-3   Filed 02/15/19   Page 1 of 14



                                       EXHIBIT II

                                      Proposed Order




01:24118337.1
                         Case 13-11952-KJC             Doc 1826-3        Filed 02/15/19        Page 2 of 14



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         ------------------------------------------------------x
         In re                                                 :      Chapter 11
                                                               :
                                        1
         Rural/Metro Corporation,                              :      Case No. 13-11952 (KJC)
                                                               :
                           Reorganized Debtor.                 :
                                                               :      Re: Docket No. ____
         ------------------------------------------------------x

                       ORDER SUSTAINING REORGANIZED DEBTOR’S SEVENTEENTH
                       OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS PURSUANT
                          TO § 502(b) OF THE BANKRUPTCY CODE, BANKRUPTCY
                              RULES 3003 AND 3007, AND LOCAL RULE 3007-1

                    Upon the Reorganized Debtor’s Seventeenth Omnibus (Substantive) Objection to Claims

         Pursuant to § 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Rule

         3007-1 (the “Objection”);2 and the Court having considered the Objection, the Disputed Claims

         listed on Exhibits A, B, and C attached hereto, and any responses thereto; and upon the

         Declaration of Sven Johnson in Support of the Reorganized Debtor’s Seventeenth Omnibus

         (Substantive) Objection to Claims Pursuant to § 502(b) of the Bankruptcy Code, Bankruptcy

         Rules 3003 and 3007, and Local Rule 3007-1; and the Court having subject matter jurisdiction to

         consider the Objection and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

         1334; and consideration of the Objection and the relief requested therein being a core proceeding

         as defined in 28 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant to 28

         U.S.C. §§ 1408 and 1409; and proper and adequate notice of the Objection having been given as

         set forth in the Objection; and it appearing that no other or further notice is required; and the


         1
                The last four digits of the Reorganized Debtor’s federal tax identification number are 6929. The Reorganized
                Debtor’s headquarters are located at 8465 N. Pima Road, Scottsdale, AZ 85258.
         2
                Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the
                Objection.
01:24118337.1
                      Case 13-11952-KJC        Doc 1826-3        Filed 02/15/19     Page 3 of 14



         legal and factual bases set forth in the Objection having established just cause for the relief

         therein; and good and sufficient cause appearing therefor; it is hereby,

                 ORDERED, ADJUDGED, AND DECREED that:

                 1.     The Objection is SUSTAINED, as set forth herein.

                 2.     The Reclassified Claim listed on Exhibit A is reclassified to the classification set

         forth in the column titled “Modified Classification.”

                 3.     The No Liability Claims listed on Exhibit B are disallowed and expunged in their

         entirety.

                 4.     The Redundant Claim listed on Exhibit C is disallowed and expunged in its

         entirety.

                 5.     The Reorganized Debtor’s objection to each Disputed Claim addressed in the

         Objection constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

         This Order shall be deemed a separate Order with respect to each Disputed Claim. Any stay of

         this Order pending appeal by any of the claimants subject to this Order shall only apply to the

         contested matter which involves such claimant and shall not act to stay the applicability and/or

         finality of this Order with respect to the other contested matters covered hereby.

                 6.     The Reorganized Debtor shall retain and shall have the right to object in the future

         to the Disputed Claims identified on Exhibits A, B, and C on any additional grounds, and to seek

         to amend, modify and/or supplement this Order as may be necessary.                   In addition, the

         Reorganized Debtor’s rights are reserved to file future objections to claims asserted in proofs of

         claim that have been or may subsequently be filed in the Chapter 11 Cases, or claims that may be

         listed on the Debtors’ Schedules of Assets and Liabilities, on the grounds set forth herein or any

         other appropriate grounds that bankruptcy and non-bankruptcy law permits.


01:24118337.1

                                                          2
                     Case 13-11952-KJC        Doc 1826-3     Filed 02/15/19    Page 4 of 14



                7.     This Court shall retain jurisdiction over the Reorganized Debtor and the claimants

         whose Disputed Claims are subject to the Objection with respect to any matters related to or

         arising from the Objection or the implementation of this Order.

         Dated: ____________________, 2019
                Wilmington, Delaware

                                                  ____________________________________
                                                  THE HONORABLE KEVIN J. CAREY
                                                  UNITED STATES BANKRUPTCY JUDGE




01:24118337.1

                                                        3
                Case 13-11952-KJC   Doc 1826-3   Filed 02/15/19   Page 5 of 14



                                        EXHIBIT A

                                     Reclassified Claim




01:24118337.1
                                            RURAL/METRO CORPORATION
                         Case   13-11952-KJC CASE  NO. 13-11952
                                              Doc 1826-3        (KJC)
                                                             Filed 02/15/19   Page 6 of 14
                                               RECLASSIFIED CLAIM
                                                    EXHIBIT A




                         CLAIM                    FILED DATE OF     CLAIM        MODIFIED             REASON FOR
  NAME OF CLAIMANT      NUMBER CLASSIFICATION         CLAIM        AMOUNT      CLASSIFACTION        RECLASSIFICATION

                                                                                               Claimant asserts priority under
                                                                                               section 507(a)(7) of the
                                                                                               Bankruptcy Code. However,
                                                                                               the proof of claim is for rent due
BISHOP, KENNETH DAVID                                                                          under a real property lease, and
161 CLEMMER FERRY RD                                                                           therefore is not entitled to the
   BENTON, TN 37307       488        Priority        09/30/13       $51.77        Unsecured    asserted priority.




                                                     Page 1 of 1
                Case 13-11952-KJC   Doc 1826-3   Filed 02/15/19   Page 7 of 14



                                       EXHIBIT B

                                    No Liability Claims




01:24118337.1
                              Case 13-11952-KJC RURAL/METRO
                                                  Doc 1826-3CORPORATION
                                                               Filed 02/15/19           Page 8 of 14
                                                    CASE NO. 13-11952 (KJC)
                                                     NO LIABILITY CLAIMS
                                                          EXHIBIT B



                                                                           CLAIM
NAME OF CLAIMANT                     CLAIM NUMBER    CLASSIFICATION       AMOUNT        REASON FOR DISALLOWANCE


                                                                                        Claimant, a former officer or director, asserts a
                                                                                        contingent indemnification claim for any and all actions
                                                                                        brought against claimant in connection with the services
                                                                                        claimant provided to the Debtors. The Reorganized
                                                                                        Debtor is not aware of any such pending or threatened
                                                                                        actions against the claimant in his capacity as director
                                                                                        or officer of the Debtors. Moreover, pursuant to the
CARNEY, SEAN D.                                                                         Plan, any such causes of action vested in the Litigation
WARBURG PINCUS LLC                                                                      Trustee and/or Estate Accounting-Related Cause of
450 LEXINGTON AVENUE                                                                    Action Trustee, which have determined not to pursue
NEW YORK, NY 10017                       1986               U            Unliquidated   any actions against the claimant.




                                                                                        Claimant asserts a contingent indemnification claim in
                                                                                        connection with a settlement agreement resolving a
CONRAD CONRAD                                                                           prepetition derivative action. The Reorganized Debtor is
8300 E. DIXILETA DR.                                                                    not aware of any action against the claimant that would
LOT 239                                                                                 give rise to the asserted indemnification claim, and the
SCOTTSDALE, AZ 85266                     1223               U            Unliquidated   statute of limitations for such action has expired.




                                                                                        Claimant asserts a contingent indemnification claim in
DAVIS, EUGENE IRWIN                                                                     connection with a settlement agreement resolving a
C/O PIRINATE CONSULTING GROUP, LLC                                                      prepetition derivative action. The Reorganized Debtor is
ATTN: EUGENE DAVIS                                                                      not aware of any action against the claimant that would
5 CANOE BROOK DR                                                                        give rise to the asserted indemnification claim, and the
LIVINGSTON, NJ 07039                     1210               U            Unliquidated   statute of limitations for such action has expired.




                                                          Page 1 of 5
                              Case 13-11952-KJC RURAL/METRO
                                                  Doc 1826-3CORPORATION
                                                               Filed 02/15/19           Page 9 of 14
                                                    CASE NO. 13-11952 (KJC)
                                                     NO LIABILITY CLAIMS
                                                          EXHIBIT B



                                                                           CLAIM
NAME OF CLAIMANT                     CLAIM NUMBER    CLASSIFICATION       AMOUNT        REASON FOR DISALLOWANCE


                                                                                        Claimant, a former officer or director, asserts a
                                                                                        contingent indemnification claim for any and all actions
                                                                                        brought against claimant in connection with the services
                                                                                        claimant provided to the Debtors. The Reorganized
                                                                                        Debtor is not aware of any such pending or threatened
EPSTEIN, ESQ, STEVEN B.                                                                 actions against the claimant. Moreover, pursuant to the
C/O MORRISON COHEN LLP                                                                  Plan, any such causes of action vested in the Litigation
ATTN: TERENCE K. MCLAUGHLIN, ESQ.                                                       Trustee and/or Estate Accounting-Related Cause of
909 THIRD AVENUE                                                                        Action Trustee, which have determined not to pursue
NEW YORK, NY 10022                       1985               U            Unliquidated   any actions against the claimant.




                                                                                        Claimant asserts a contingent indemnification claim in
                                                                                        connection with a settlement agreement resolving a
                                                                                        prepetition derivative action. The Reorganized Debtor is
HOLLAND, EARL P                                                                         not aware of any action against the claimant that would
15270 KILBIRNIE DR                                                                      give rise to the asserted indemnification claim, and the
FT MYERS, FL 33912                       1211               U            Unliquidated   statute of limitations for such action has expired.


                                                                                        Claimant, a former officer or director, asserts a
                                                                                        contingent indemnification claim for any and all actions
                                                                                        brought against claimant in connection with the services
                                                                                        claimant provided to the Debtors. The Reorganized
                                                                                        Debtor is not aware of any such pending or threatened
                                                                                        actions against the claimant. Moreover, pursuant to the
LIU, ERIC C.                                                                            Plan, any such causes of action vested in the Litigation
WARBURG PINCUS LLC                                                                      Trustee and/or Estate Accounting-Related Cause of
450 LEXINGTON AVENUE                                                                    Action Trustee, which have determined not to pursue
NEW YORK, NY 10017                       1987               U            Unliquidated   any actions against the claimant.



NY- STATE DEPARTMENT OF TAXATION &
FINANCE                                                                                 Proof of claim is for outstanding corporate taxes. The
C/O BANKRUPTCY SECTION                                                                  Reorganized Debtor has filed all tax returns and the
P.O. BOX 5300                                            Priority        $39,648.84     applicable taxing authority has determined that no
ALBANY, NY 12205-0300                    1978           Unsecured         $9,226.46     amounts are due.



                                                          Page 2 of 5
                             Case 13-11952-KJC    Doc 1826-3CORPORATION
                                                 RURAL/METRO      Filed 02/15/19       Page 10 of 14
                                                   CASE NO. 13-11952 (KJC)
                                                    NO LIABILITY CLAIMS
                                                         EXHIBIT B



                                                                          CLAIM
NAME OF CLAIMANT                     CLAIM NUMBER    CLASSIFICATION      AMOUNT        REASON FOR DISALLOWANCE



NY- STATE DEPARTMENT OF TAXATION &
FINANCE                                                                                Proof of claim is for outstanding corporate taxes. The
C/O BANKRUPTCY SECTION                                                                 Reorganized Debtor has filed all tax returns and the
P.O. BOX 5300                                            Priority      $382,412.91     applicable taxing authority has determined that no
ALBANY, NY 12205-0300                    1851           Unsecured       $88,935.50     amounts are due.



NY- STATE DEPARTMENT OF TAXATION &
FINANCE                                                                                Proof of claim is for outstanding corporate taxes. The
C/O BANKRUPTCY SECTION                                                                 Reorganized Debtor has filed all tax returns and the
P.O. BOX 5300                                            Priority      $1,509,405.36   applicable taxing authority has determined that no
ALBANY, NY 12205-0300                    1850           Unsecured       $353,066.25    amounts are due.



NY- STATE DEPARTMENT OF TAXATION &
FINANCE                                                                                Proof of claim is for outstanding corporate taxes. The
C/O BANKRUPTCY SECTION                                                                 Reorganized Debtor has filed all tax returns and the
P.O. BOX 5300                                            Priority      $135,920.23     applicable taxing authority has determined that no
ALBANY, NY 12205-0300                    1839           Unsecured       $31,498.67     amounts are due.



NY- STATE DEPARTMENT OF TAXATION &
FINANCE                                                                                Proof of claim is for outstanding corporate taxes. The
C/O BANKRUPTCY SECTION                                                                 Reorganized Debtor has filed all tax returns and the
P.O. BOX 5300                                            Priority        $1068.40      applicable taxing authority has determined that no
ALBANY, NY 12205-0300                    1838           Unsecured         $250.00      amounts are due.




                                                         Page 3 of 5
                              Case 13-11952-KJC    Doc 1826-3CORPORATION
                                                  RURAL/METRO      Filed 02/15/19      Page 11 of 14
                                                    CASE NO. 13-11952 (KJC)
                                                     NO LIABILITY CLAIMS
                                                          EXHIBIT B



                                                                          CLAIM
NAME OF CLAIMANT                      CLAIM NUMBER    CLASSIFICATION     AMOUNT        REASON FOR DISALLOWANCE


                                                                                       Claimant, a former officer or director, asserts a
                                                                                       contingent indemnification claim for any and all actions
                                                                                       brought against claimant in connection with the services
                                                                                       claimant provided to the Debtors. The Reorganized
                                                                                       Debtor is not aware of any such pending or threatened
RASH, MARTIN S.                                                                        actions against the claimant. Moreover, pursuant to the
C/O MORRISON COHEN LLP                                                                 Plan, any such causes of action vested in the Litigation
ATTN: TERENCE K. MCLAUGHLIN, ESQ.                                                      Trustee and/or Estate Accounting-Related Cause of
909 THIRD AVENUE                                                                       Action Trustee, which have determined not to pursue
NEW YORK, NY 10022                        1984              U           Unliquidated   any actions against the claimant.




SHACKELTON, CHRISTOPHER                                                                Claimant asserts a contingent indemnification claim in
C/O COLISEUM CAPITAL MANAGEMENT,                                                       connection with a settlement agreement resolving a
LLC                                                                                    prepetition derivative action. The Reorganized Debtor is
ONE STATION PLACE                                                                      not aware of any action against the claimant that would
7TH FLOOR SOUTH                                                                        give rise to the asserted indemnification claim, and the
STAMFORD, CT 06902                        1384              U           Unliquidated   statute of limitations for such action has expired.

STEPHANIE KESSLER AND MICHAEL PRIM,
DAIN PRIM:
INDIVIDUALLY AND AS NEXT FRIENDS OF
DAIN PRIM                                                                              Claimant asserts damages in connection with an action
C/O HOLLBERG & WEAVER, LLP                                                             commenced in state court against the Debtors. On
ATTN: GEORGE M. WEAVER, ATTORNEY                                                       October 10, 2017, the state court entered a judgment in
2921 PIEDMONT RD., SUITE C                                                             favor of the Debtors. Accordingly, the proof of claim
ATLANTA, GA 30305                         737               U           $600,000.00    should be disallowed.




                                                          Page 4 of 5
                              Case 13-11952-KJC    Doc 1826-3CORPORATION
                                                  RURAL/METRO      Filed 02/15/19      Page 12 of 14
                                                    CASE NO. 13-11952 (KJC)
                                                     NO LIABILITY CLAIMS
                                                          EXHIBIT B



                                                                          CLAIM
NAME OF CLAIMANT                     CLAIM NUMBER     CLASSIFICATION     AMOUNT        REASON FOR DISALLOWANCE




                                                                                       Claimant, a former officer or director, asserts a
                                                                                       contingent indemnification claim in connection with a
                                                                                       settlement agreement resolving a prepetition derivative
                                                                                       action. The Reorganized Debtor is not aware of any
WALKER, HENRY                                                                          action against the claimant that would give rise to the
5345 NORTH FOOTHILLS DR                                                                asserted indemnification claim, and the statute of
TUSCON, AZ 85718                         1383               U           Unliquidated   limitations for such action has expired.


                                                                                       Claimant, a former officer or director, asserts a
                                                                                       contingent indemnification claim for any and all actions
                                                                                       brought against claimant in connection with the services
                                                                                       claimant provided to the Debtors. The Reorganized
                                                                                       Debtor is not aware of any pending or threatened
WALLMAN, RICHARD F.                                                                    actions against the claimant. Moreover, pursuant to the
C/O MORRISON COHEN LLP                                                                 Plan, any such causes of action vested in the Litigation
ATTN: TERENCE K. MCLAUGHLIN, ESQ.                                                      Trustee and/or Estate Accounting-Related Cause of
909 THIRD AVENUE                                                                       Action Trustee, which have determined not to pursue
NEW YORK, NY 10022                       1983               U           Unliquidated   any actions against the claimant.




                                                                                       Claimant, a former officer or director, asserts a
                                                                                       contingent indemnification claim for any and all actions
                                                                                       brought against claimant in connection with the services
                                                                                       claimant provided to the Debtors. The Reorganized
                                                                                       Debtor is not aware of any such pending or threatened
                                                                                       actions against the claimant. Moreover, pursuant to the
WISE, ALLEN F.                                                                         Plan, any such causes of action vested in the Litigation
C/O ADVANCE HEALTH                                                                     Trustee and/or Estate Accounting-Related Cause of
14121 PARKE LONG COURT, SUITE 201                                                      Action Trustee, which have determined not to pursue
CHANTILLY, VA 20151                      1358               U           Unliquidated   any actions against the claimant.




                                                          Page 5 of 5
                Case 13-11952-KJC   Doc 1826-3   Filed 02/15/19   Page 13 of 14



                                        EXHIBIT C

                                      Redundant Claim




01:24118337.1
                                             Case 13-11952-KJC         Doc 1826-3       Filed 02/15/19     Page 14 of 14
                                                                      RURAL/METRO CORPORATION                                                            Page 1 of 1
                                                                      CASE NO. 13-11952 (KJC)
                                                                          REDUNDANT CLAIM
                                                                             EXHIBIT C

                              Claim To Be Disallowed                                                                      Remaining Claim
                                                                   Claim                                                                                Claim
         Name/Address of           Claim     Date        Case                                 Name/Address of            Claim    Date       Case
                                                                  Amount    Class*                                                                      Amount   Class*
            Claimant               Number    Filed      Number                                   Claimant               Number    Filed     Number
                                                                    ($)                                                                                   ($)
TOM GIORGI GARDENING                622     10/07/13   13-11980   $500.00     U      TOM GIORGI GARDENING                231     09/17/13   13-11952   $600.00     U
ATTN: TOM GIORGI, OWNER/OPERATOR                                                     ATTN: TOM GIORGI, OWNER/OPERATOR
PO BOX 5158                                                                          PO BOX 5158
GRANTS PASS, OR 97527                                                                GRANTS PASS, OR 97527
